Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to an amendment filed on 04/26/2022.
Claims 1, 3-9 and 12-23 are pending.  Applicant has amended claim 1, added new claims 21-23, cancel claims 2, 10-11 and claims 14-20 are withdrawn as non-elected group.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12 and 13  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  2-4 of US Patent No.: 10,894,249 B2 (IDS cited reference by applicant) in view of McDaniel US Patent No.: 4, 368, 303 (IDS cited reference by applicant).  Although the claims at issue are not identical, they are not patentably distinct from each other because patent (‘249) teaches pre-catalyst composition comprising chrominated-silica support comprising silica in a range from about 70-95 wt% and chromium present in an amount from about 0.1 to 5 wt%, a titanium containing compound in amount range from about 0.1-20 wt%, at least two carboxylic acid having equivalent molar ratio of titanium-containing compound to carboxylic acid in range from about 1:1 to about 1:4 and a peroxide (i.e., ligand, reads on claim limitation of ligand selected from group consisting of peroxide) having equivalent molar ratio of titanium-containing compound to peroxide-containing compound in a range from about 1:1 to  about 1:20.

‘249 does not explicitly disclose or suggest  the peroxide is in an amount ranging from about 1 mole to about 4 moles per mole of titanium present in the pre-catalyst and does not explicitly disclose or suggest titanium-containing compound has a formula Ti(acac)2(OR)2.

However, McDaniel (‘303) teaches catalyst composition comprising titanium impregnated silica-chromium catalyst comprising titanium-containing compound such as diisopropoxy titanium acetylacetonate (reads on claim 1 limitation titanium-containing compound has a formula Ti(acac)2(OR)2) and reads on claim 3 limitation of titanium (IV) bis-acetylacetonate diisopropoxide, Col.4 lines 30-67, example 2).

Given ‘249 and McDaniel are both directed to polymerization catalyst, therefore, it would have been obvious to one of the ordinary skill in the art at before the effective  filing date of applicant invention to utilize diisopropoxy titanium acetylacetonate (which also reads on formula of Ti(acac)2(OR)2) of McDaniel as a titanium containing compound of ‘249 which provides improved olefin polymerization process and exhibits the characteristics associated with azeotrope dried titanium-silica co-precipitated catalysts as taught by McDaniel (Col.1 lines 60-64, Col.2 lines 1-2). 

‘249 and McDaniel do not explicitly disclose or suggest  the peroxide is in an amount ranging from about 1 mole to about 4 moles per mole of titanium present in the pre-catalyst

However, ‘249 discloses peroxide as ligand and mention peroxide-containing compound in a range from about 1:1 to about 1:20 the skilled artisan would expect that, by inverting this ratio, a molar ratio of peroxide to titanium would result in 1:1 and 20:1 which would read on peroxide ranging from about 1 moles to about 4 moles per mole of titanium present in the pre-catalyst.   As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Further ‘249 discloses peroxide containing compound comprising of organic peroxide selected from group consisting of dialkyl peroxides, dicumyl peroxide, di-t-butyl peroxide, peroxyesters, peroxycarbonate, t-butyl hydroperoxide, diacyl peroxides, hydrogen peroxide, benzoyl peroxide, di-t-butyl peroxide (reads on claims 12-13 limitation).  

Claims 1 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 of US Patent No.: 11,242,417 B2 in view of McDaniel (US Patent No.: 4, 368, 303, IDS cited reference by applicant).  Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘417 disclose a chrominated-silica support comprising a silica wherein an amount of the silica is in a range of from about 70 wt. % to about 95 wt. % based upon a total weight of the silica support and wherein an amount of chromium is in a range of from about 0.01 wt.%  to about 10 wt.% based upon a total weight of the silica within the pre-catalyst composition; b) a titanium-containing compound wherein an amount of titanium is in a range of from about 0.1 wt. % to about 25 wt. % based upon a total weight of the silica within the pre-catalyst and wherein the titanium-containing compound comprises a tetravalent titanium compound and further pre-catalyst composition comprising peroxide (see claims 12-15, i.e., ligand selected from group consisting of peroxide and where peroxide comprising of hydrogen peroxide-meets claims 12-13) which is present in an amount of about 1 mole to about 100 moles of peroxide per mole of titanium (see claim 14).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

‘417 does not explicitly disclose or suggest titanium-containing compound has a formula Ti(acac)2(OR)2.

However, McDaniel (‘303) teaches catalyst composition comprising titanium impregnated silica-chromium catalyst comprising titanium-containing compound such as diisopropoxy titanium acetylacetonate (reads on claim 1 limitation titanium-containing compound has a formula Ti(acac)2(OR)2) and reads on claim 3 limitation of titanium (IV) bis-acetylacetonate diisopropoxide, Col.4 lines 30-67, example 2).

Given ‘417 and McDaniel ‘303 are both directed to polymerization catalyst and further ‘417 suggested titanium-containing compound can be titanium (IV) compound, therefore, it would have been obvious to one of the ordinary skill in the art at before the effective  filing date of applicant invention to utilize diisopropoxy titanium acetylacetonate (which also reads on formula of Ti(acac)2(OR)2) of McDaniel ‘303 as a titanium containing compound comprising titanium (IV) compound of ‘417 which provides improved olefin polymerization process and exhibits the characteristics associated with azeotrope dried titanium-silica co-precipitated catalysts as taught by McDaniel (Col.1 lines 60-64, Col.2 lines 1-2). 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, recites “the pH range” lacks antecedent basis and is not clear which steps of the claim 1 results in pH of 2.5 to about 5.5 since claim 1 is directed to a pre-catalyst composition comprising steps a-c (i.e., a chrominated silica support, a titanium containing compound, a ligand) and claim 1 does not disclose “pH” and forming any solution that would result in a pH.  For examining purpose, examiner has interpreted pH of titanium-containing solution comprising of a titanium compound, a solvent, a ligand since Applicant’s specification discloses aqueous titanium-containing solution  (ATS) comprising a titanium compound, a ligand and a solvent where the solution comprises a pH (see paragraphs 0037-0037). Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9, 12-13 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Praetorius et al (US Patent No.9, 587,048 B2, IDS cited reference by applicant) in view of McDaniel (US Patent No.: 4, 368, 303, IDS cited reference by applicant). 

Regarding Claims 1 and 3, Praetorius discloses a catalyst composition comprising:
a chromium-containing silica support (reads on chrominated-silica support, Col.15 lines 47-45, col.1 lines 61 to col.2 lines , lines 50-54), wherein silica is present in amount range from 50-99wt% (Col.3 lines 42-47) and chromium-containing compound in range of 0.1-10 wt% (Col.5 lines 30-61, lines 66-67, col.6 lines 1-3, Col.7 lines 55-67), titanium-containing compound in range from 0.1-10 wt% (Col.3 lines 48-67 to col.4 lines 1-2), polyol which is comprising of glycol in range from 0.1-10 moles per mole of titanium present (reads on a ligand selected from group consisting of a glycol in amount ranging from about 1 mole to about 4 moles per mole of titanium present, Col.4 lines 14-45, Col.5 lines 1-29, claim 22, steps a-d). Praetorius further discloses titanium-containing compound comprises tetravalent-containing titanium compound which can be any compound that is soluble in an aqueous solution and able to release Ti+4 species into solution (Col.3 lines 48-61).

Praetorius does not explicitly disclose or suggest titanium-containing compound has a formula Ti(acac)2(OR)2 (claim 1, step b) and titanium (IV) bis-acetylacetonate diisopropoxide (claim 3).

However, McDaniel (‘303) teaches catalyst composition comprising titanium impregnated silica-chromium catalyst comprising titanium-containing compound such as diisopropoxy titanium acetylacetonate (reads on claim 1 limitation of formula Ti(acac)2(OR)2) and reads on claim 3 limitation of titanium (IV) bis-acetylacetonate diisopropoxide, Col.4 lines 30-67, example 2).

Given Praetorius and McDaniel are both directed to polymerization catalyst and further Praetorius suggested titanium-containing compound can be titanium (IV) compound, therefore, it would have been obvious to one of the ordinary skill in the art at before the effective  filing date of applicant invention to utilize diisopropoxy titanium acetylacetonate (which also reads on formula of Ti(acac)2(OR)2) of McDaniel as a titanium containing compound comprising of titanium (IV) compound of Praetorius which provides improved olefin polymerization process and exhibits the characteristics associated with azeotrope dried titanium-silica co-precipitated catalysts as taught by McDaniel (Col.1 lines 60-64, Col.2 lines 1-2). 
	
Regarding claim 4, Praetorius discloses the glycol comprises an aliphatic polyol, a cyclic aliphatic polyol, an aralkyl polyol, an aromatic polyol, or a combination thereof (Col.4 lines 17-45).

Regarding claim 5, Praetorius discloses aliphatic polyol comprising ethylene glycol, diethylene glycol, triethylene glycol, tetraethylene glycol, tripropylene glycol, polyethylene glycols with a molecular weight of from 106 to 1000, 1,2-propanediol,1,3-propanediol, 1,2-butanediol, 1,3-butanediol, 1,4-butanediol, 1,5-pentanediol, neopentyl glycol, 1,2-hexanediol, 1,6-hexanediol, 1,2-octanediol, 1,8-octanediol, 1,2-decanediol, 1,10-decanediol, glycerol, 2,2-dimethylolpropane, trimethylolethane, trimethylolpropane, pentaerythritol, dipentaerythritol, sorbitol, 1,2,4-butanetriol, 2,2,4-trimethyl-1,3-pentanediol or a combination thereof (col.4 lines 17-28). 

Regarding claim 6, Praetorius discloses cyclic aliphatic polyol comprising 1,2- cyclopentanediol, 1,3-cyclopentanediol, 1,2-cyclohexanediol, 1,3-cyclohexanediol, 1,4- cyclohexanediol, 1,2-cyclohexanedimethanol, 1,4-cyclohexanedimethanol, bis(4- hydroxycyclohexyl)methane, 2,2-bis(4-hydroxy-cyclohexyl)propane, or a combination thereof (Col.4 lines 29-34). 

Regarding claim 7, Praetorius discloses aralkyl polyol comprises 1-phenyl- 1,2-ethanediol, 1,2-benzenedimethanol, 1,3-benzene-di-methanol, 1,4-benzene-dimethanol, or a combination thereof (Col.4 lines 35-38).

Regarding claim 8, Praetorius discloses aromatic polyol comprises 1,2- benzenediol (pyrocatechol), 1,3-benzenediol (resorcinol), 1,4-benzenediol, methyl catechol, methyl resorcinol, 1,2,4-benzenetriol, 2-hydroxybenzylalcohol, 3- hydroxybenzylalcohol, 4-hydroxybenzylalcohol, 3,5-dihydroxybenzylalcohol, 2-(2- hydroxyphenyl)ethanol, 2-(3-hydroxy-phenyl)-ethanol, 2-(4-hydroxyphenyl)-ethanol, 2- phenyl-1,2-propanediol, or a combination thereof (Col.4 lines 39-45).

Regarding claim 9, Praetorius discloses the glycol comprises ethylene glycol, glycerol, propylene glycol, butane glycol, or a combination thereof (Col.5 lines 22-24).

Regarding claims 12-13, Applicant’s claim 1 recite that the ligand is selected from the group consisting of a glycol, a peroxide and a combination which are part of Markush Group. Since Praetorius teaches glycol as exemplary ligands, part of the Markush Group, applicant’s claims directed to peroxide is encompassed by the teachings of the Praetorius, as the exemplary ligand recited in the applicant’s claims which is referred to in the alternative. In another words, Claims 12-13 further limiting to peroxide  ligand which is considered to be an optional embodiment of claim 1 and therefore not required to examine. As such, claims 12-13 are rejected based on similar reasons as claim 1.
Regarding claims 22-23, Praetorius teaches pre-catalyst comprising a solvent (i.e., ketones, anhydrous organic solvent, acetonitrile).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Praetorius et al (US Patent No.9, 587,048 B2, IDS cited reference by applicant) in view of McDaniel (US Patent No.: 4, 368, 303, IDS cited reference by applicant) and in further view of McDaniel et al (US PGPUB NO.: 2019/0314797 A1, IDS cited reference by applicant). 

Regarding Claim 21, Praetorius in view of McDaniel (303) discloses pre-catalyst composition as set forth above in claim 1 but does not explicitly disclose or suggest pH ranges from about 2.5 to about 3.5.
However, McDaniel(‘797) teaches pre-catalyst composition comprising silica support comprising chromium which is termed as chrominated silica support (paragraph 0020) where silica is present in amount range from about 50 to about 99 wt. % based upon a total weight of the silica support (paragraph 0021) and chromium present in an amount from about 0.01 to about 10 wt% (paragraphs 0022-0023). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), 
Further McDaniel (’797) disclose pre-catalyst comprising of titanium wherein source of titanium may be any titanium-containing compound in an amount present  from about 0.01 to about 25 wt% (paragraphs 0024-0028). McDaniel (‘797) further discloses  solubilized titanium mixture (STM0 comprising of carboxylic acid, a titanium-containing compound, nitrogen-containing compound, and a solvent (paragraph 0051) and further STM having pH of less than about 5.5 (paragraph 0056) and wherein solvent may be aqueous solvent (paragraph 0052). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990),
wherein the titanium-containing compound has formula Ti(OR)2(acac)2 wherein  R may be ethyl, isopropyl, n-propyl, isobutyl or n-butyl (see paragraphs 0024-0025, meets claim 1 limitation),

Given Praetorius, McDaniel (‘797) and McDaniel (‘303) are directed to polymerization catalyst, therefore it would have been obvious to one of the ordinary skill in the art at before the effective filing date of applicant invention to utilize the pH ranging from about 5.5 or less of McDaniel (‘797) with McDaniel (‘303) and Praetorius which facilitate the association of titanium with a silica support in the present aqueous solvent and the solubility of the titanium in the aqueous solvent may be sufficient to allow the use of spray drying methodologies as taught by McDaniel (‘797, paragraph 0062).

Response to Arguments
Applicant’s arguments, see applicant remarks on pages 7-12, filed on 04/26/2022 with respect to the 102 for claims 1 and 4-13  over Praetorius et al (US Patent No.: 9,587,048 B2) , 103 rejection of claims 2-3 over Praetorius et al (US Patent No.: 9,587,048 B2) in view of McDaniel (US Patent NO.: 4,368,303), 103 rejections of claims 1-2 and 4-13 under 35 U.S.C. 103 over McDaniel et al (US PGPUB No.: 2019/0314797) and 103 rejection of claim 3 over McDaniel et al (US PGPUB No.: 2019/0314797)  in view of McDaniel (US Patent NO.: 4,368,303) have been fully considered and are  persuasive.
In response to amendment, regarding a ligand selected from the group consisting of a glycol, a peroxide and a combination thereof, it is agreed that 103 rejections over McDaniel et al (US PGPUB No.: 2019/0314797) for claims 1-2 and 4-13  and  McDaniel et al (US PGPUB No.: 2019/0314797)  in view of McDaniel (US Patent NO.: 4,368,303) for claim 3 do not meet present claimed invention.  Therefore, the previous U.S.C. 103 rejection over McDaniel (‘797)  and McDaniel (‘797) in view of McDaniel (‘303) are withdrawn from the record.
In response to amendment, regarding cancelling claim 2 and incorporated claim 2 limitation into claim 1 which is a titanium-containing compound has a formula Ti(acac)(OR)2 wherein “acac” is acetylacetonate and wherein each R independently is ethyl, isopropyl, n-propyl, isobutyl or n-butyl, it is agreed that Praetorius et al (US Patent No.: 9,587,048 B2) does not meet the present claimed invention and therefore the previous U.S.C. 102 rejection over Praetorius for claims 1, 4-13 and previous U.S.C. 103 rejection over  McDaniel et al (US PGPUB No.: 2019/0314797)  in view of McDaniel (US Patent NO.: 4,368,303) for claims 2-3 are withdrawn from the record. 

However, upon further consideration, examiner has made new ground of rejection over Praetorius et al (US Patent No.: 9,587,048 B2) in view of McDaniel (US Patent NO.: 4,368,303) for Claims 1, 3-9, 12-13 and 22-23 and Praetorius et al (US Patent No.: 9,587,048 B2) in view of McDaniel (US Patent NO.: 4,368,303) and in further view of McDaniel et al (US PGPUB No.: 2019/0314797) for claim 21 as set forth above. Praetorius discloses a catalyst composition comprising: a chromium-containing silica support (reads on chrominated-silica support, Col.15 lines 47-45, col.1 lines 61 to col.2 lines , lines 50-54), wherein silica is present in amount range from 50-99wt% (Col.3 lines 42-47) and chromium-containing compound in range of 0.1-10 wt% (Col.5 lines 30-61, lines 66-67, col.6 lines 1-3, Col.7 lines 55-67), titanium-containing compound in range from 0.1-10 wt% (Col.3 lines 48-67 to col.4 lines 1-2), polyol which is comprising of glycol in range from 0.1-10 moles per mole of titanium present (reads on a ligand selected from group consisting of a glycol in amount ranging from about 1 mole to about 4 moles per mole of titanium present, Col.4 lines 14-45, Col.5 lines 1-29, claim 22, steps a-d). Praetorius further discloses titanium-containing compound comprises tetravalent-containing titanium compound which can be any compound that is soluble in an aqueous solution and able to release Ti+4 species into solution (Col.3 lines 48-61) while McDaniel (‘303) teaches catalyst composition comprising titanium impregnated silica-chromium catalyst comprising titanium-containing compound such as diisopropoxy titanium acetylacetonate reads on limitation of formula Ti(acac)2(OR)2) and reads on claim 3 limitation of titanium (IV) bis-acetylacetonate diisopropoxide, Col.4 lines 30-67, example 2). Therefore, the combination of Praetorius in view of McDaniel teaches all the elements of present claimed invention.
Newly added claim 21 is rejected  over Praetorius et al (US Patent No.9, 587,048 B2, IDS cited reference by applicant) in view of McDaniel (US Patent No.: 4, 368, 303, IDS cited reference by applicant) and in further view of McDaniel et al (US PGPUB NO.: 2019/0314797 A1, IDS cited reference by applicant) as set forth above, where McDaniel (‘797) teaches pH range of less than 5.5 and therefore combination of Praetorius, McDaniel (‘303) and McDaniel (‘797) teaches all the elements of present claimed invention.

In response to 112(b) rejection made previously has been withdrawn since applicant has amended the claim limitation to overcome the associated deficiencies. However, upon further consideration, examiner has made new 112(b) rejections for newly added claim 21 as set forth above.

Further applicant’s amendment overcomes the previously cited claim objections.

Further, applicant’s amendment overcomes the previously cited non-statutory double patenting rejections over US Patent NO.: 10,894,249 and co-pending application no.: 16/861,705 which has been now patented (US Patent NO.:11,242,417) but however, examiner has made new ground of non-statutory double patenting rejection over US Patent NO.: 10,894,249  in view of McDaniel (US Patent No.: 4,368,303) and US patent No.: 11,242,417  in view of McDaniel (US Patent no: 4,368,303) as set forth above which teaches the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837. The examiner can normally be reached 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        05/29/2022